Luke, J.
1. The defendant was indicted for murder and convicted of voluntary manslaughter.. The evidence amply authorized, if indeed it did not demand, the conviction. -
2. The charge of the court, when read in its entirety, is not subject to the criticisms urged as to the several excerpts. The error assigned upon the judge’s failure to charge the law of circumstantial evidence is wholly without merit.
3. The defendant has had a legal trial. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.